WHEELER, District Judge.
This is an alizarine blue. It was assessed as a coal-tar color, under paragraph 18 of the tariff act of 1890, against a protest that it should be assessed under paragraph 478, which provides specially for “alizarine blue.” The proof shows that this particular form of alizarine blue was not known in commerce at the time of the passage of that tariff act, but it is of the same class of colors, although made in a different way. It well falls within the same description. Pickhardt v. Merritt, 132 U. S. 252, 10 Sup. Ct. 80. Decision reversed.